DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 12/30/2020 is entered and fully considered. In view of the amendment the previous rejection is removed and additional prior art is applied.
The previous rejection relied upon ELMOURSI to teach the sequential deposition of aluminum and copper layers by cold spraying. However, the examiner noted that the reference deposited both materials before performing a single heat treatment step at the end. An additional reference, SAITO et al. (US 2015/0376762) is now provided as an additional reference to teach how multiple layers of cold spraying can be deposited with each layer being heat treated before a subsequent layer is deposited, see Fig. 5. By heat treating each layer residual stress is removed [0006]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to heat treat each deposited layer of ELMOURSI to reduce residual stress of the deposited layers. 
Response to Arguments
In view of the amendments and remarks, the previous rejection is removed and a new rejection is made with additional prior art.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over ELMOURSI et al. (US 2004/0101620) in view of AIKAWA et al. (US 2018/0315680) and SAITO et al. (US 2015/0376762 incorporating JP 2012-057203 - machine translation provided).
Regarding claim 1,
ELMOURSI teaches a method of aluminum metallization of a ceramic substrate using a spray mechanism that allows for a further copper layer to be deposited abstract and [0014]. The spraying can form electrical conductive pathways [0017]. The method provides air pressure of up to 3.4MPa [0012] which falls within the claimed range of 1.5 to 5.0 MPa. ELMOURSI further teaches a post deposit annealing step in an inert atmosphere [0026]. The temperature of the spraying gas is 250° to 600°C [0006] and the particles provided to the sprayer are unheated [0014] but the reference does not expressly teach the temperature of the particles. However, the laws of thermodynamics require the particles to be a temperature between room temperature and the temperature of the heated gas they are entrained in. Accordingly, the temperature of the particles is between 18°C and 600°C. The reference does not expressly teach heating the particles in the range of 10° to 270°C. However, the claimed range and prior art range overlap and are considered prima facie obvious, MPEP 2144.05.I. 
ELMOURSI further teaches that when spraying a copper layer over the aluminum layer the feed rate of copper particles may change but does not note any other differences in the deposition method [0014]. Based on the disclosure one of ordinary skill would reasonably infer that the deposition temperatures and pressures for aluminum are also operable for deposition of copper. 
[0030] and can include an intermediate aluminum layer [0045]. The compressed gas used to spray the particles is similarly heated [0048] and the reference further teaches that helium and nitrogen can be used in place of air [0048]. At the time of the invention it would have been prima facie obvious to one of ordinary skill in the art to use nitrogen or helium as the entraining spray gas of ELMOURSI as a simple substitution of known entraining gases used to be heated and spray particles onto a ceramic substrate.
ELMOURSI teaches depositing aluminum and copper but does not teach the edges of the first and second metal layers as being flush or the first layer protruding. However, AIKAWA teaches that when forming the copper layer and intermediate aluminum layer into a circuit the patterns can be formed by etching [0054]. Etching through both the first and second layers will make the layers flush with each other. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to form the first and second layer with flush edges to improve resolution of the circuit.
The references teach depositing multiple cold spray layer but do not teach intermediate heat treatment in an inert atmosphere after each deposition. However, SAITO teaches how multiple layers of cold spraying can be deposited with each layer being heat treated before a subsequent layer is deposited, see Fig. 5. By heat treating each layer residual stress is removed [0006]. At the time of filing the invention it would 
Regarding claim 2,
	ELMOURSI teaches a post deposit annealing step in an inert atmosphere at 400° to 575°C [0026] which falls within the claimed range.
Regarding claim 3,
	ELMOURSI teaches a post deposit annealing step in an inert atmosphere at 400° to 575°C [0026]. When heating to a temperature of 400°C to 575°C the metal layers necessarily are heated through the claimed range of 250°C to 350°C. Alternatively, changes in temperature are generally not considered patentable unless the claimed temperature is critical, MPEP 2144.05.II. At the time of the invention it would have been prima facie obvious to one of ordinary skill in the art to change the temperature of the post annealing step to discover optimal or workable temperatures.
Regarding claim 4,
	ELMOURSI teaches the aluminum particles are 45-90 µm [0006] which overlaps the claimed range and considered prima facie obvious, MPEP 2144.05.I. The copper particles can be 63-106µm [0014] which also overlaps the claimed range and considered prima facie obvious, MPEP 2144.05.I.
Regarding claim 6,
	When performing a heat treatment according to SAITO, the reference cites to Patent Literature I JP 2012-057203 (incorporated by reference). That reference teaches the treatment temperature is 200-950°C [0057]. The prior art range overlaps the claimed range and is considered prima facie obvious, MPEP 2144.05.I.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over ELMOURSI et al. (US 2004/0101620) in view of AIKAWA et al. (US 2018/0315680) and SAITO et al. (US 2015/0376762) further in view of OKAMOTO (US 2006/0258055).
Regarding claims 1 and 5,
	As described above, the modified ELMOURSI teaches the deposition of an aluminum and copper power to form layers for a circuit. AIKAWA was relied upon to teach using inert gas during spraying and for an etching step that would form flush surfaces between the first and second layers. However, instead of an etching step OKAMOTO teaches an alternative for forming circuit boards by a particle spray method, the finer features by utilizing a mask [0029]. At the time of filing the invention it would have been prima facie obvious to form fine circuit lines using a mask to improve resolution of the circuit pattern. When using a mask to deposit the first and second layer the layers will have flush edges.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AUSTIN MURATA/           Primary Examiner, Art Unit 1712